Citation Nr: 0616157	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-26 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.	Entitlement to an effective date earlier than April 10, 
2002, for an award of a 60 percent evaluation for 
degenerative disc disease of the lumbosacral spine.  

2.	Entitlement to an effective date earlier than April 10, 
2002, for an award of a total rating by reason of individual 
unemployability due to service connected disabilities.  



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to July 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was previously before the Board in May 2004.  At 
that time, he was seeking service connection for a low back 
disorder following the submission of new and material 
evidence as well as a total rating based on individual 
unemployability.  In addition, he was seeking increased 
evaluations for aspects of his service-connected left upper 
extremity disability, including special monthly compensation 
on the basis of the loss of use of the left upper extremity.  
His appeals, including service connection for a low back 
disorder, a total rating based on individual unemployability, 
and an evaluation of 60 percent, with loss of use of the left 
hand, for the veteran's left upper extremity disorder.  These 
represented complete grants of the veteran's appeal, with the 
exception of the assigned effective dates for service 
connection for the low back disorder and total rating, April 
10, 2002.  The veteran has appealed the assignment of this 
date.  


FINDINGS OF FACT

1.	Service connection for a low back disorder was denied by 
the RO in a February 1999 rating decision.  The veteran was 
notified of the decision, but did not file an appeal.  

2.	By rating decision dated in June 2001, evaluations of 30 
percent for residuals of a fracture of the ulnar and radius, 
10 percent for limitation of motion of the left elbow, and 10 
percent for a scar of the left elbow were continued.  The 
veteran was notified of these decisions, and of his appellate 
rights, but did not submit a notice of disagreement with the 
determination.  

3.	On April 10, 2002, the veteran's claim for an increased 
rating to include loss of use of the left upper extremity was 
received by VA.  This has been taken as the claim for 
increased disability ratings.

4.	On July 3, 2002, the veteran's claim for a total rating on 
the basis of individual unemployability was received.  

5.	By decision dated in May 2004, new and material evidence 
was found to reopen the claim for service connection for a 
low back disorder and service connection was granted.  The 
assigned effective date was the April 2002 date of the claim.

6.	By rating decision of the RO, a 60 percent evaluation was 
awarded for service connection for a low back disorder and a 
total rating based on individual unemployability.  The 
assigned effective date was April 10, 2002, for the back 
rating and the total rating.


CONCLUSION OF LAW

1.	An effective date earlier than April 10, 2002, for the 
award of service connection for a low back disorder, may not 
be assigned. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).

2.	The proper effective date for an award of a total rating 
based on individual unemployability due to service-connected 
disability is April 10, 2002.  38 U.S.C.A. § 5110(a)(b) (West 
2002); 38 C.F.R. § 3.400(o) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in May 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
earlier effective date, which is the only matter currently on 
appeal.  

The statement of the case on these issues contains some 
confusion on the date at issue.  There is discussion where 
April 10, 2002 and April 10, 2005 are used interchangeably.  
The correct date April 10, 2002 is used in the rating action, 
and the basis of the use of that date is consistent between 
the rating and the statement of the case.  This is the date 
of the receipt of the claim for the reopened issue of service 
connection for a back disorder.  Thus the appellant has been 
afforded sufficient notice and bases for the decision so that 
the Board may continue without prejudice to the appellant.

In an October 1954 rating decision, service connection for 
the residuals of a fracture of the left ulnar and radius was 
granted by the RO.  A 30 percent evaluation was assigned at 
that time.  This evaluation remained in effect until the 
veteran submitted a claim for increase in 1998.  At that 
time, separate 10 percent evaluations were assigned for loss 
of range of motion of the left elbow and a tender scar of the 
left elbow.  These ratings remained in effect and were last 
confirmed and continued by rating decision dated in June 
2001.  The veteran did not submit a disagreement with this 
rating decision.  

On April 10, 2002, the veteran submitted a claim for loss of 
use of the left upper extremity.  This has ultimately been 
taken as the date of the claim as to the increased rating 
issues.  In July 2002, a claim for entitlement to a total 
rating by reason of individual unemployability due to service 
connected disabilities was received by VA.  By rating 
decision of the May 2003, the RO granted service connection 
for degenerative changes of the left wrist, evaluated as 10 
percent disabling and denied increased evaluations of the 
veteran's remaining service-connected disabilities, special 
monthly compensation based on loss of use of the left upper 
extremity, a total rating based upon individual 
unemployability, and an application to reopen a claim for 
service connection for a low back disorder.  

In May 2004, the Board found new and material evidence to 
reopen the claim for service connection for a low back 
disorder and granted service connection.  By subsequent 
rating decisions, the RO effectuated the grant of service 
connection and ultimately assigned a 60 percent evaluation.  
In addition, a total rating based upon individual 
unemployability was granted.  The effective date was assigned 
as April 10, 2002.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400, (a), (b).  The effective 
date for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

The veteran's claim for loss of use of his left upper 
extremity was taken by the RO as including the claim for 
service connection for a low back disorder and as an informal 
claim for a total rating based on individual unemployability 
that was formally filed in July 2002.  Under the law and 
regulations applicable to the effective dates of awards, the 
earliest date assignable is the date of claim.  Prior to that 
time, the veteran had submitted claims for increased 
evaluations that were denied, without appeal.  These 
decisions became final.  38 U.S.C.A. §§ 5108, 7105.  There is 
no medical evidence upon which to base a claim for increased 
evaluation received prior to the veteran's claim in April 
2002.  See 38 C.F.R. § 3.157(b).  Nor is there any 
communication upon which an earlier claim for benefits may be 
identified.  38 C.F.R. § 3.155 (a).  Under these 
circumstances, the proper effective date for the award is the 
date of claim, April 10, 2002.  


ORDER

An effective date earlier than April 10, 2002, for an award 
of a 60 percent evaluation for degenerative disc disease of 
the lumbosacral spine is denied.  

An effective date earlier than April 10, 2002, for an award 
of a total rating by reason of individual unemployability due 
to service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


